UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1247


SU ZAN PARK,

                Plaintiff – Appellant,

          v.

BRANCH BANKING & TRUST COMPANY OF VIRGINIA; JI WON KIM;
CHANG YUN JENN; GREG NOSAR,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01253-LMB-TCB)


Submitted:   May 21, 2010                     Decided:   June 9, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Su Zan Park, Appellant Pro Se. Ji Won Kim, Appellee Pro Se.
Mary Catherine Zinsner, TROUTMAN & SANDERS, LLP, McLean,
Virginia, for Appellees Branch Banking & Trust Company of
Virginia and Greg Nosar.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Su   Zan    Park     appeals     the   district     court’s     order

granting defendants’ Fed. R. Civ. P. 12(b)(6) motion.                       We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     Park v.

Branch Banking & Trust Co., No. 1:09-cv-01253-LMB-TCB (E.D. Va.

Jan. 29, 2010).           We dispense with oral argument because the

facts   and    legal     contentions     are   adequately   presented       in   the

materials     before     the     court   and   argument   would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                          2